Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [EXECUTION COPY] AMENDED AND RESTATED EMPLOYMENT AGREEMENT AGREEMENT, made and entered into as of this 8th day of May, 2008, by and between, Security Capital Assurance Ltd, a Bermuda corporation (the  Company ), and Paul S. Giordano (the  Executive ) to amend and restate an agreement between the parties dated as of August 2, 2006 (the  Prior Agreement ). WHEREAS, the Executive had been employed by XL Capital Ltd as its Executive Vice President, Chief Executive of the Financial Products & Services Operations, which has included the business of the Company; WHEREAS, the Executive and the Company desired that the Executive cease to be an employee of XL Capital Ltd and become the President and Chief Executive Officer of the Company on the terms and subject to the conditions set forth herein, effective upon the consummation of the initial public offering of the common stock of the Company; WHEREAS, the Executive and the Company now wish to amend the Prior Agreement to bring it into compliance with the requirements of Section 409A of the Internal Revenue Code and the treasury regulations and other official guidance promulgated thereunder. NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the Company, and the Executive (the  Parties ) agree as follows: 1. EMPLOYMENT. The Company hereby employs the Executive, and the Executive hereby accepts employment with the Company, for the term of this Agreement as set forth in Section 2, below, in the position and with duties and responsibilities set forth in Section 3, below, and upon such other terms and conditions as are hereinafter stated. 2. TERM OF EMPLOYMENT. The stated term of employment under this Agreement commenced on August 2, 2006 (the  Date of the Agreement ) and shall continue through the close of business on the third anniversary of the Date of the Agreement, subject to earlier termination as provided in Section 8, below, and extension as provided in the next succeeding sentence. On the third anniversary of the Date of the Agreement and on each anniversary thereafter, the stated term of employment shall be automatically extended for an additional one year unless the Company gives notice in writing to the Executive or the Executive gives notice in writing to the Company at least three months prior to such anniversary that the term is not to be so extended. 3. POSITIONS, DUTIES AND RESPONSIBILITIES. (a) General . The Executive shall be employed as President and Chief Executive Officer of the Company. In such position, the Executive shall have the duties, responsibilities and authority normally associated with the office, position and titles of such an officer of a financial guaranty company, or holding company, whose shares are publicly traded in the United States. In carrying out his duties and responsibilities, the Executive shall report to the Board of Directors of the Company. It is the intention of the parties that the Executive will serve as a member of the Board of Directors of the Company. During the term of this Agreement, the Executive shall also serve as the President and Chief Executive Officer of SCA Holdings US Inc., the Chief Executive Officer of XL Capital Assurance Inc. and as a member of the Board of Directors of XL Financial Assurance Ltd. During the term of this Agreement, the Executive shall devote his full business time to the business and affairs of the Company and its subsidiaries, and shall use his best efforts, skills and abilities to promote the interests of the Company and its subsidiaries; provided , however , the Executive may serve on up to two boards of directors of other entities, so long as such service does not interfere with the Executives performance of his duties hereunder or result in any conflict of interest with the Company. (b) Performance of Services . The Executives services under this Agreement, which are global in nature, shall be performed either in the greater New York City metropolitan area or Bermuda, as reasonably requested by the Company in accordance with the guidelines established by the Company from time to time for the location of the performance of services on behalf of the Company and its subsidiaries. The Executive acknowledges that the Company may require the Executive to travel to the extent such travel is reasonably necessary to perform the services hereunder and that such travel may be extensive. To the extent reasonably requested by the Company, the Executive shall allocate greater business time to a location other than his principal business location, if necessary. 4. BASE SALARY. The Executive shall be paid a Base Salary by the Company not less than US$600,000, payable in accordance with the Companys regular pay practices. Such Base Salary shall be subject to annual review in accordance with the Companys practices for executives as in effect from time to time and may be increased at the discretion of the Compensation Committee of the Board of Directors of the Company (the  Compensation Committee ). 5. BONUSES. In addition to the Base Salary provided for in Section 4, above, the Executive shall be eligible for an annual cash bonus under the Companys Annual Incentive Compensation Plan as in effect from time to time, with an annual target bonus equal to 200% of the Executives Base Salary. The Executive may be awarded such annual bonuses thereunder as may be approved by the Compensation Committee based on corporate, individual and business unit performance measures, as appropriate, established or approved from time to time, by the Compensation Committee. Any annual bonus shall be paid in cash in a lump sum no later than March 15 following the year for which the annual bonus is paid, unless deferred at the Executives option in accordance with the provisions of any applicable deferred compensation plan of the Company or it subsidiaries in effect from time to time. Nothing in this Section 5 shall confer upon the Executive any right to a minimum annual bonus. -2- 6. EMPLOYEE BENEFIT PROGRAMS. During the term of the Executives employment under this Agreement, the Executive shall be entitled to participate in all employee retirement, pension, welfare and benefit programs of the Company as are in effect from time to time and in which similarly situated senior executives of the Company are eligible to participate. 7. BUSINESS EXPENSE REIMBURSEMENT AND FRINGE BENEFITS. During the term of the Executives employment under this Agreement, the Executive shall be entitled to participate in the Companys travel and entertainment expense reimbursement programs and its executive fringe benefit plans and arrangements, all in accordance with the terms and conditions of such programs, plans and arrangements as in effect from time to time as applied to the Companys similarly situated executives. 8. TERMINATION OF EMPLOYMENT. (a) Termination due to Death . In the event the Executive dies during the term of employment hereunder, the Executives spouse, if the spouse survives the Executive, (or, if the Executives spouse does not survive him, the estate or other legal representative of the Executive) shall be entitled to receive the Base Salary as provided in Section 4, above, at the rate in effect at the time of Executives death, to be paid in accordance with the Companys regular payroll practices (as in effect at the time of death), through the end of the sixth month after the month in which the Executive dies. In addition to the above, the estate or other legal representative of the Executive shall be entitled to: (i) any annual bonus awarded in accordance with the Companys bonus program but not yet paid under Section 5 above, to be paid at the time such bonus would otherwise be due under Section 5 above, and reimbursement of business expenses incurred prior to death in accordance with Section 7 above, (ii) within 45 days after the date of death, a pro rata bonus for the year of death in an amount determined by the Compensation Committee, but in no event less than a pro rata portion of the Executives average annual bonus for the immediately preceding three years (or the period of the Executives employment with the Company, if less), (iii) the rights under any options to purchase equity securities of the Company or other rights with respect to equity securities of the Company, including any restricted stock or other securities, held by the Executive determined in accordance with the terms thereof, (iv) for a period of six months following the Executives death, continued medical benefit plan coverage (including dental and vision benefits if provided under the applicable plans) for the Executives dependents, if any, under the Companys medical benefit plans upon substantially the same terms and conditions (including cost of coverage to the dependents) as is then in existence for other executives during the coverage period; provided , that , if the Executives dependents cannot continue to participate in the Company plans providing such benefits, the Company shall otherwise provide such benefits on substantially the same after-tax basis as if continued participation had been permitted, and -3- (v) the vested accrued benefits, if any, under the employee benefit programs of the Company, as provided in Section 6, above, determined in accordance with the applicable terms and provisions of such programs. (b) Termination due to Disability . In the event (x) the Executives employment hereunder is terminated due to his disability, as determined under the Companys long-term disability plan, or (y) the Executive incurs a separation from service pursuant to Code Section 409A as a result of his incapacity due to physical or mental illness (in which case he shall be terminated for disability at the date of the separation from service), the Executive shall be entitled to the following amounts: (i) a cash lump sum payment made, within sixty (60) days after the date of termination, in an amount equal to the Base Salary as provided in Section 4 above, that would have been paid to the Executive had he remained employed through the end of the sixth month after the month in which the Executives employment terminates due to disability, (ii) any annual bonus awarded in accordance with the Companys bonus program but not yet paid under Section 5 above, to be paid at the time such bonus would otherwise be due under Section 5 above, and reimbursement of business expenses incurred prior to termination of employment in accordance with Section 7(a) above, (iii) within 60 days after the date of termination, a pro rata bonus for the year of termination in an amount determined by the Compensation Committee, but in no event less than a pro rata portion of the Executives average annual bonus for the immediately preceding three years (or the period of the Executives employment with the Company, if less), (iv) the rights under any options to purchase equity securities of the Company or other rights with respect to equity securities of the Company, including any restricted stock or other securities, held by the Executive, determined in accordance with the terms thereof, (v) for a period of six months following the termination of the Executives employment, continued medical benefit plan coverage (including dental and vision benefits if provided under the applicable plans) for the Executive (and the Executives dependents, if any) under the Companys medical benefit plans upon substantially the same terms and conditions (including cost of coverage to the Executive) as is then in existence for other executives during the coverage period; provided , that , if the Executive cannot continue to participate in the Company plans providing such benefits, the Company shall otherwise provide such benefits on substantially the same after-tax basis as if continued participation had been permitted; provided further , however , that, in the event the Executive becomes re-employed with another employer and becomes eligible to receive medical benefits from such employer, the medical benefits described herein shall immediately cease, and -4- (vi) the vested accrued benefits, if any, under the employee benefit programs of the Company, as provided in Section 6 above, determined in accordance with the applicable terms and provisions of such programs. (c) TERMINATION FOR CAUSE. (i) The employment of the Executive under this Agreement may be terminated by the Company for Cause, such termination to be effective upon the Company giving the Executive written notice of termination in accordance with the provisions of this Agreement. For this purpose,  Cause  shall mean: (A) conviction of the Executive of a felony involving moral turpitude, dishonesty or laws to which the Company or its Affiliates are subject in connection with the conduct of its or their business; (B) the Executive, in carrying out his duties for the Company under this Agreement, has been guilty of (1) willful misconduct or (2) substantial and continual refusal by the Executive to perform the duties assigned to the Executive pursuant to the terms hereof; provided , however , that any act or failure to act by the Executive shall not constitute Cause for purposes of this Section 8(c)(i)(B) if such act or failure to act was committed, or omitted, by the Executive in good faith and in a manner he reasonably believed to be in the overall best interests of the Company, as the case may be. The determination of whether the Executive acted in good faith and that he reasonably believed his action to be in the Companys overall best interest, as the case may be, will be in the reasonable and good faith judgment of the Compensation Committee and/or the Audit Committee; or (C) the Executives continued willful refusal to obey any lawful policy or requirement duly adopted by the Companys Board of Directors and the continuance of such refusal after receipt of written notice. (ii) In the event of a termination for Cause under Section 8(c)(i), above, the Executive shall be entitled only to: (A) Base Salary as provided in Section 4, above, at the rate in effect at the time of his termination of employment for Cause, through the date on which termination for Cause occurs, to be paid in accordance with the Companys regular payroll practices, (B) the rights under any options to purchase equity securities of the Company or other rights with respect to equity securities of the Company, including any restricted stock or other securities, held by the Executive, determined in accordance with the terms thereof, and (C) the vested accrued benefits, if any, under employee benefit programs of the Company, as provided in Section 6, above, and re-imbursement of properly incurred unreimbursed business expenses under the business expense reimbursement program as described in Section 7, above, determined in accordance with the applicable terms and provisions of such employee benefit and expense reimbursement programs; provided that the Executive shall not be entitled to any such benefits unless the terms and provisions of such programs expressly state that the Executive shall be en titled thereto in the event his employment is terminated for Cause (as defined in this Agreement or otherwise). -5- (d) TERMINATION WITHOUT CAUSE. (i) Anything in this Agreement to the contrary notwithstanding, the Executives employment may be terminated by the Company without Cause as provided in this Section 8(d).
